BUTLER, District Judge.
On February 10, 1895, the schooner was moored in the Marcus Hook Oil Dock in the state of Delaware. At the instance of the owners of the dock the city ice boat undertook to break the ice within the dock, and in doing it ran into her, without excuse, and inflicted injury. Soon after the boat towed the schooner out and down the bay, charging $107 for the service. For breaking the ice inside the dock the boat made no charge, but was entitled to compensation under the statute and the city ordinance relating to the subject. The libelant’s charge of fault is sufficiently established by the fact that the ice boat, propelled by steam, ran into the schooner while moored. The Granite State, 3 Wall. 310; The F. C. Latrobe, 28 Fed. 377; Engle v. Mayor, 40 Fed. 51, note.
The only defense urged is, in substance, that the city was engaged through its agents, in discharging a public municipal duty, and consequently that it is not responsible for the negligence which caused the injury. The answer to this, in my judgment, is twofold, first that the city owed no municipal duty in Delaware, and second that it was engaged in a private service for the benefit of the owners of the dock, for which it was entitled to compensation. It is unimportant that it performed the service gratuitously. Besides the service was a necessary incident to that rendered the schooner for which the city charged compensation. The subject does not call for discussion; it is sufficient to cite the following authorities: Western Saving-Fund Soc. v. City of Philadelphia, 31 Pa. St. 175; City Council v. Hudson (Ga.) 15 S. E. 678; The F. C. Latrobe, 28 Fed. 378; The Giovanni, 59 Fed. 304, and 10 C. C. A. 552, 62 Fed. 619; Sherlock v. Alling, 93 U. S. 108.
The boat was liable to seizure on the lien arising from her fault, and the owner’s liability in admiralty is a necessary consequence.